                Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 1 of 19



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

CITY OF WORCESTER,                                   )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )
                                                     )
PURDUE PHARMA L.P, d/b/a PURDUE PHARMA               )    Case No. 4:18-cv-11958-TSH
(DELAWARE) LIMITED PARTNERSHIP;                      )
PURDUE PHARMA INC.; THE PURDUE                       )
FREDERICK COMPANY, INC.; TEVA                        )
PHARMACEUTICALS USA, INC.; CEPHALON,                 )
INC.; COLLEGIUM PHARMACEUTICAL, INC.;                )
JOHNSON & JOHNSON; JANSSEN                           )
PHARMACEUTICALS, INC.; ORTHO-MCNEIL-                 )
JANSSEN PHARMACEUTICALS, INC. N/K/A                  )
JANSSEN PHARMACEUTICALS, INC.; ENDO                  )
HEALTH SOLUTIONS INC.; ENDO                          )
PHARMACEUTICALS, INC.; ALLERGAN PLC                  )
f/k/a ACTAVIS PLC; ACTAVIS, INC. f/k/a               )
WATSON PHARMACEUTICALS, INC.; WATSON                 )
LABORATORIES, INC.; ACTAVIS LLC;                     )
ACTAVIS PHARMA, INC. f/k/a WATSON                    )
PHARMA, INC.; MALLINCKRODT PLC;                      )
MALLINCKRODT LLC; and INSYS                          )
THERAPEUTICS, INC.,                                  )
                                                     )
                       Manufacturer Defendants,      )
                                                     )
               -and-                                 )
                                                     )
MCKESSON CORPORATION; CARDINAL                       )
HEALTH, INC.; AMERISOURCEBERGEN DRUG                 )
CORPORATION,                                         )
                                                     )
                       Distributor Defendants,       )
                                                     )
               -and-                                 )
                                                     )
JOHN KAPOOR,                                         )
                                                     )
                       Individual Defendant.         )

        OPPOSITION TO PLAINTIFF’S EMERGENCY MOTION TO REMAND AND
               MEMORANDUM OF LAW IN SUPPORT OF OPPOSITION


{W6934867.1}
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 2 of 19



           Defendants AmerisourceBergen Drug Corporation (“ABDC”), McKesson Corporation,

and Cardinal Health, Inc. (collectively, “Distributor Defendants” or “Distributors”) respectfully

submit this Opposition to Plaintiff’s Emergency Motion to Remand and Memorandum of Law in

Support of their Opposition, stating as follows.

                                         INTRODUCTION

           ABDC removed this action because the City of Worcester (“Plaintiff”) asserts claims that

the Distributor Defendants breached legal duties arising under the federal Controlled Substances

Act, 21 U.S.C. § 801, et seq. (the “CSA”). After removal, the Judicial Panel on Multidistrict

Litigation (“JPML”) issued an order conditionally transferring this case to In re: Nat’l

Prescription Opiate Litig., No. 1:17-md-02804-DAP (N.D. Ohio) (the “MDL” or “MDL 2804”)

for consolidated pretrial proceedings.

           This Court need not and should not reach the merits of Plaintiff’s Emergency Motion to

Remand (“Pl. Mot.”) (Doc. 22). Nor should it act, as Plaintiff urges, on an “emergency” basis.

Instead, for the reasons set forth in the Distributors’ Motion to Stay, filed herewith, this Court

should defer consideration of Plaintiff’s remand motion and allow the issue presented in that

motion to be decided on a national basis, alongside almost identical claims brought by other

plaintiffs across the country as part of the national opioid litigation in MDL 2804.

           Were this Court to reach the merits of Plaintiff’s remand motion, the Court should deny

the motion. Federal question jurisdiction under 28 U.S.C. § 1331 is proper under the Supreme

Court’s four-part test set forth in Grable & Sons Metal Products, Inc. v. Darue Engineering &

Manufacturing, 545 U.S. 308 (2005), and Gunn v. Minton, 568 U.S. 251 (2013). Under that test,

“federal jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised, (2)

actually disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting

the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258; see One & Ken Valley

{W6934867.1}                                       2
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 3 of 19



Hous. Grp. v. Me. State Hous. Auth., 716 F.3d 218, 224 (1st Cir. 2013); R.I. Fishermen’s All.,

Inc. v. R.I. Dep’t of Envtl. Mgmt., 585 F.3d 42, 48 (1st Cir. 2009).

           Here, all four factors are satisfied. First, Plaintiff’s Complaint necessarily raises federal

issues because Plaintiff bases its claims against the Distributor Defendants on alleged failures to

report and halt “suspicious orders” for prescription opioids—a duty that arises out of the federal

CSA. Second, the parties actually dispute the federal issues because they contest whether the

Distributor Defendants violated the CSA. Third, the federal issues are substantial given the

federal interest in uniform enforcement of the CSA’s nationwide regulatory scheme and the

federal government’s asserted interest in the subject matter of this litigation. Fourth, federal

jurisdiction will not upset any federal-state balance. For these reasons, the Court should deny

Plaintiff’s remand motion.

                                            BACKGROUND

I.         Plaintiff’s Action

           Plaintiff filed this lawsuit in Massachusetts Superior Court, County of Worcester, on July

30, 2018. The Complaint asserts claims against three groups of Defendants: (1) manufacturers,

which make and promote opioid medications; (2) Distributors, which are pharmaceutical

wholesale distributors; and (3) a physician who allegedly marketed or prescribed opioid

medications. With respect to Distributor Defendants, Plaintiff complains of over-distribution of

prescription opioids into Massachusetts and alleges that Distributor Defendants “flooded” the

City of Worcester “with an excess supply of pharmaceutical opioids.” Compl. ¶ 16. The

Complaint asserts seven counts against ABDC and the other Distributor Defendants: public

nuisance (Count I); common law fraud (Count II); negligent misrepresentation (Count III);

negligence (Count IV); unfair and deceptive acts in violation of Mass. Gen. Laws ch. 93A,

Section 11 (Count V); unjust enrichment (Count VI); and civil conspiracy (Count VII). See

{W6934867.1}                                        3
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 4 of 19



Compl. ¶¶ 466-536, Prayer for Relief.

           Plaintiff’s central theory against Distributor Defendants is that they allegedly violated

two duties “to report to [the Drug Enforcement Administration] suspicious orders for controlled

substances and to take other precautions to ensure that those medications would not be diverted

into illegal channels,” Compl. ¶ 15 (internal quotations omitted), and that Distributor Defendants

failed to “detect, report, inspect, and halt suspicious orders, so as to prevent the black market

diversions of controlled substances,” id. ¶ 16. The two alleged duties on which Plaintiff’s claims

rest arise out of the federal CSA and its implementing regulations. The alleged reporting duty—

i.e., to implement effective controls to detect and report suspicious orders—is set forth in the

CSA’s implementing regulations. See 21 C.F.R. § 1301.74(b). The alleged shipment-halting

duty arises out of the Drug Enforcement Administration’s (“DEA”) interpretation of the CSA,

pursuant to which Distributors must “decline to ship” suspicious orders for controlled

substances. See Masters Pharm., Inc. v. DEA, 861 F.3d 206, 212-13 (D.C. Cir. 2017).

           Plaintiff thus relies on federal law to establish the alleged duties to report and halt

shipments of suspicious orders for controlled substances. See, e.g., Compl. ¶ 15 (citing 21

C.F.R. § 1301.71(a) to establish Distributor Defendants alleged “duties to report to the DEA

suspicious orders for controlled substances” (quotation marks and alterations omitted)); id. ¶ 348

(“Under the statutory scheme set out in the CSA, enacted by Congress in 1970, wholesale

pharmaceutical distributors were given the statutory obligation to have in place ‘effective

controls’ to prevent the ‘diversion’ of controlled substances. 21 C.F.R. §1301.71(a).”).

Although Plaintiff purports to disavow stating a federal question, Massachusetts law does not

impose an independent duty on wholesale distributors to report or halt shipments of suspicious

orders for prescription opioids.




{W6934867.1}                                       4
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 5 of 19



II.        The Multidistrict Litigation

           Plaintiff’s claims are the same as those being asserted in federal court by more than a

thousand other municipalities and other plaintiffs. To consolidate these cases for coordinated

pre-trial proceedings, the JPML formed an MDL in the Northern District of Ohio. In total, more

than a thousand actions are now pending in the MDL. As new cases are filed across the country

each week, the JPML continues—and will continue—to transfer more actions to the MDL. On

September 26, 2018, the JPML issued an order conditionally transferring this case to the MDL

on the ground that it appears to “involve questions of fact that are common to the actions

previously transferred to the Northern District of Ohio and assigned to Judge Polster.”

Conditional Transfer Order (CTO-57), attached as Ex. D to Decl. of Judith Scolnick, dated Oct.

4, 2018 (“Scolnick Decl.”; Doc. 22-5). The JPML will likely make a final decision regarding

transfer shortly after November 29, 2018.1 The Distributor Defendants are, accordingly, filing a

contemporaneous motion to stay this action while the JPML makes its determination.

           To the extent that the Court reaches the merits of Plaintiff’s motion to remand, however,

that motion should be denied for the reasons set forth in the Notice of Removal and below.

                                            ARGUMENT

I.         The Court Should Not Rule on Plaintiff’s Remand Motion on an Emergency Basis,
           But, Rather, Should Stay this Action

           The Court need not, and should not, reach the merits of Plaintiff’s remand motion or act

on an emergency basis, but rather, should defer consideration of Plaintiff’s remand motion and

allow the issue presented in that motion to be decided on a national basis, alongside almost

identical claims brought by other plaintiffs across the country as part of the national opioid

litigation in MDL 2804. This action by City of Worcester is one of hundreds of related lawsuits


1
    See http://www.jpml.uscourts.gov/hearing-information.

{W6934867.1}                                       5
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 6 of 19



asserting claims against manufacturers, distributors, pharmacies, and physicians arising out of

the sale, marketing, and distribution of prescription opioid medications. Concurrently with the

start of proceedings in this Court, the JPML will be deciding whether to transfer this action to a

multidistrict litigation pending before Judge Dan Polster in the MDL, where the case would join

more than a thousand other opioid-related actions involving common factual allegations,

common legal issues, and common defendants.

           For these reasons, set forth more fully in the accompanying Motion to Stay, the Court

should defer consideration of Plaintiff’s remand motion until the JPML makes a final transfer

decision. Were the Court to consider Plaintiff’s remand motion, however, the motion should be

denied.

II.        Plaintiff’s Complaint Contains a Question of Federal Law

           Remand would be inappropriate in this case because the Complaint presents questions of

federal law. Federal courts have removal jurisdiction over “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction,” 28 U.S.C. §

1441(a), and original jurisdiction over “all civil actions arising under the Constitution, laws, or

treaties of the United States,” 28 U.S.C. § 1331. “A single claim over which federal-question

jurisdiction exists is sufficient to allow removal.” Broder v. Cablevision Sys. Corp., 418 F.3d

187, 194 (2d Cir. 2005); see Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 563

(2005).

           Even where state law creates the causes of action asserted in a complaint, one or more of

those causes of action may raise a federal question sufficient to warrant removal jurisdiction

under the Supreme Court’s Grable and Gunn decisions. See Gunn, 568 U.S. at 258; Grable, 545

U.S. at 315. Given Plaintiff’s reliance on duties arising under federal law, all four of the

requirements for federal jurisdiction—a federal issue that is (1) necessarily raised, (2) actually

{W6934867.1}                                       6
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 7 of 19



disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting the

federal-state balance—are satisfied.2 Therefore, this Court has jurisdiction.

           A.      The Complaint “necessarily raises” a federal issue

           Plaintiff’s state law claims “necessarily raise” a federal question because its “asserted

right to relief under state law requires resolution of a federal question.” R.I. Fishermen’s

Alliance, 585 F.3d at 49. Significantly, “an action under 28 U.S.C. § 1331(a) arises . . . if the

action requires construction of a federal statute, or at least a distinctive policy of a federal

statute requires the application of federal legal principles.” V.I. Hous. Auth. v. Coastal Gen.

Constr. Servs. Corp., 27 F.3d 911, 916 (3d Cir. 1994) (emphasis added); see Merrell Dow

Pharms. v. Thompson, 478 U.S. 804, 808-09 (1986) (federal question jurisdiction exists if

“vindication of a right under state law necessarily turn[s] on some construction of federal law”

(emphasis added, internal citation omitted)).

           In determining whether state law claims turn on construction or application of federal

law, the Court must “begin by considering the duty underlying each claim.” NASDAQ, 770 F.3d

at 1020. “A state-law claim ‘necessarily’ raises federal questions where the claim is affirmatively

‘premised’ on a violation of federal law,” Jacobson, 824 F.3d at 315, or where the “singular

duty” underlying the claim arises under federal law, NASDAQ, 770 F.3d at 1021. Here,

Plaintiff’s claims necessarily raise federal issues because they are premised on Distributors’


2
  Courts have found these factors to be satisfied in cases where state law claims are predicated on
violations of federal statutes governing complex, nationwide regulatory schemes for which
uniformity is essential. See, e.g., New York ex rel. Jacobson v. Wells Fargo Nat’l Bank, NA, 824
F.3d 308, 315-18 (2d Cir. 2016) (state law claims based on alleged violation of Internal Revenue
Code satisfy Grable); NASDAQ OMX Grp., Inc. v. UBS Sec., LLC, 770 F.3d 1010, 1031 (2d Cir.
2014) (state law claims premised on violations of Exchange Act “necessarily raise disputed
issues of federal law of significant interest to the federal system as a whole”); Broder, 418 F.3d
at 196 (state law claims premised on alleged violations of Communication Act satisfy “Grable
test for federal-question removal jurisdiction”); Ranck v. Mt. Hood Cable Regulatory Comm’n,
No. 3:16-cv-02409-AA, 2017 WL 1752954, at *5 (D. Or. May 2, 2017).

{W6934867.1}                                       7
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 8 of 19



alleged violations of legal duties—i.e., the duties to report and halt suspicious orders for

controlled substances—that arise out of the CSA and its implementing regulations. See 21

C.F.R. § 1301.74(b); Masters Pharm, 861 F.3d at 212-13.

           Despite its protestations to the contrary, Plaintiff’s reliance on federal law is evident on

the face of its Complaint. See Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987) (federal

jurisdiction exists when federal question is presented “on the face of the plaintiffs’ properly

pleaded complaint”). Throughout the Complaint, Plaintiff cites federal laws and regulations to

establish the duties to report and halt suspicious orders, and repeatedly alleges that Distributors’

violations of these duties give rise to Plaintiff’s causes of action. See, e.g., Compl. ¶ 15 (citing

Masters Pharm., 861 F.3d at 211-12 to establish Distributor Defendants’ alleged duties “to

ensure that [opioid] medications would not be diverted into illegal channels”); id. ¶ 17 (alleging

investigations and fines by DEA for allegedly “failing to: (a) operate its mandatory internal

oversight system in good faith; (b) report suspicious orders to the DEA; and (c) halt the shipment

of ‘suspicious orders for controlled substances’ when they were discovered.”); id. ¶ 348 (alleging

that, under the CSA “the wholesaler must investigate the suspicious order, document the result of

the investigation, and, if not reasonably satisfied that the suspicious order is for the legitimate

sale of the Retail End User, it must immediately halt the sale” (citing Masters Pharm., 861 F.3d

at 212-13)); id. ¶ 503 (alleging that “the FCSA [Federal Controlled Substances Act]. . . create[s]

statutory standards that require prescription drug distributors to maintain and monitor a closed

chain of distribution and detect, report, inspect, and halt suspicious orders, so as to prevent the

black market diversion of controlled substances.”).

           As these and other citations demonstrate, Plaintiff’s claims against Distributor

Defendants rest squarely on its allegations that they breached duties arising out of the CSA and

its implementing regulations. Plaintiff asserts that Distributor Defendants have “identical” duties

{W6934867.1}                                        8
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 9 of 19



under Massachusetts law, but, notably, points to no supporting authority. Compl. ¶ 349. Indeed,

Plaintiff fails to cite any specific provision of state law that imposes a requirement that wholesale

pharmaceutical distributors identify and report suspicious orders of controlled substances to a

Massachusetts government official or entity, or a state law source for a requirement that

wholesale pharmaceutical distributors halt suspicious orders of controlled substances from

registered pharmacies.

           To the contrary, the Massachusetts laws that Plaintiff cites require only that wholesale

distributors comply with federal laws and regulations governing the distribution of controlled

substances. Plaintiff cites four provisions of state law that it claims gives rise to duties to report

and halt shipments of suspicious orders: (i) Mass. Gen. Laws Ann. ch. 94C, § 12(a), which

merely sets forth the prerequisites for the issuance of a registration to manufacture or distribute

controlled substances; (ii) 105 CMR 700.006(A), which provides only that “[e]very person

registered with the Commissioner shall keep records, maintain inventories, and make reports in

conformance with the requirements of the Federal Comprehensive Drug Prevention and Control

Act of 1970 and the Federal Food, Drug and Cosmetic Act, and 105 CMR 700.006[]”; (iii) 247

CMR 7.04(9)(a), which provides that “[w]holesale drug distributors shall operate in compliance

with applicable federal, state, and local laws and regulations”; and (iv) 247 CMR 7.04(9)(b),

which merely provides that “[w]holesale drug distributors shall permit the agents of the Board

and authorized federal, state, and local law enforcement officials to enter and inspect their

premises and delivery vehicles, and to audit their records and written operating procedures, at

reasonable times and in a reasonable manner, to the extent authorized by law.” See Compl. ¶ 16.

None of these provisions creates duties to report and halt shipments of suspicious orders.

           Plaintiff’s claim of negligence per se illustrates this point, as Plaintiff alleges that

Distributor Defendants’ “conduct relating to the wholesale distribution of controlled substances

{W6934867.1}                                      9
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 10 of 19



is governed by,” among other things, “the federal Controlled Substances Act,” that the CSA

“create[s] statutory standards that require prescription drug distributors to maintain and monitor a

closed chain of distribution, and to detect, report, inspect, and halt suspicious orders so as to

prevent the black market diversion of controlled substances,” and that Distributor Defendants’

alleged “violations of the statutory standards set forth in . . . the FCSA constitute negligence

under Massachusetts law.” Compl. ¶¶ 502, 503, 507 (Count II). The alleged duty to prevent or

halt shipments of suspicious orders arises solely under the federal CSA, and not under state law.

“Thus, it is not logically possible for the plaintiffs to prevail on this cause of action without

affirmatively answering the embedded question of whether federal law” required Distributor

Defendants to report and halt shipments of suspicious orders for prescription opioids under the

circumstances. Rhode Island Fishermen's All., 585 F.3d at 49. “That is enough to make out a

federal question.” Id.

           Although a plaintiff “may avoid federal jurisdiction by exclusive reliance on state law,”

Caterpillar, 482 U.S. at 392 (emphasis added), Plaintiff’s claims here have no such exclusive

state law basis. As noted, contrary to Plaintiff’s assertions that “[t]he Distributor Defendants

have identical statutory obligations [to those under the CSA] arising under Massachusetts state

law,” id. ¶ 349, Plaintiff’s identify no such statutory obligations of Distributors under state law to

report, or stop, suspicious orders for controlled substances. For this reason, the six opioid cases

upon which Plaintiff relies in urging this Court to remand this action are unavailing. See Pl. Mot.

(Doc. 22) at 2, 10. Five of the six opioid cases cited by Plaintiff involve claims alleging

violations of state laws that impose duties on distributors, such as requirements to report

prescription drug diversions to state regulatory bodies. See Uintah County, Utah v. Purdue

Pharma, L.P., No. 2:18-cv-585-RJS, 2018 WL 3747847, at *1 (D. Utah Aug. 7, 2018) (alleging,

among other things, violation of duty to report suspicious opioid orders to “the Utah Department

{W6934867.1}                                      10
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 11 of 19



of Health”) (quoting complaint); Weber County, Utah v. Purdue Pharma, L.P., No. 1:18-cv-

00089-RJS, 2018 WL 3747846, at *1 (D. Utah Aug. 7, 2018) (same); New Mexico v. Purdue

Pharma L.P., 323 F. Supp. 3d 1242, 1251 (D.N.M. 2018)3 (allegations by State Attorney General

of violations of state regulations requiring distributors to report prescription drug diversions to

the New Mexico Board of Pharmacy, as well as to adopt measures to prevent diversion);

Delaware ex rel. Denn v. Purdue Pharma L.P., No. 1:18-cv-383, 2018 WL 1942363, at *3 (D.

Del. Apr. 25, 2018) (allegations by State Attorney General of violations of Delaware Controlled

Substances Act, which requires “distributors to maintain ‘effective controls against diversion

[into illegitimate] channels’”) (quoting 16 Del. C. § 4735(b)(1)–(2)); Mem. Op. & Order, West

Virginia ex rel. Morrisey v. McKesson Corp., No. 2:17-cv-3555 (S.D. W. Va. Feb. 15, 2018)

(Scolnick Decl. Ex. B) (alleging multiple violations of the West Virginia Uniform Controlled

Substances Act). The remand order in the sixth opioid case upon which Plaintiff relies is

likewise of no assistance to it here because the removing party in that action had stipulated that it

would not remove the action based on the original petition, and further, unlike Distributor

Defendants here, did “not assert that resolution of a substantial question of federal law is

necessary in relation to an essential element of plaintiff’s state law claims.” Order, Oklahoma ex

rel. Mike Hunter v. Purdue Pharma, L.P., No. 18-cv-574-M (D. Okla. Aug. 3, 2018) (Scolnick

Decl. Ex. C, Doc. 22-4), at 9 n.4.

           By contrast, Plaintiff’s claims here rely on alleged violations of duties arising solely from

the federal CSA, and Plaintiff cannot locate parallel state-law statutory requirements to support

its allegations against Distributor Defendants. Significantly, in its remand motion, Plaintiff does

not dispute that it predicates its claims on allegations that Distributors breached duties arising


3
  The citation furnished by Plaintiff is No. 1:18-cv-00386, 2018 WL 2943246, at *5 (D.N.M.
June 12, 2018).

{W6934867.1}                                        11
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 12 of 19



under the CSA. To the contrary, Plaintiff doubles down on its invocation of federal law, arguing

that Distributor Defendants’ alleged “wrongdoing . . . goes beyond their mere failure to comply

with specific obligations to ‘identify, report, and then not ship’ suspicious orders, as specifically

prescribed by the CSA.” Pl. Mot. at 11. But, again, Plaintiff cites no applicable state law.

Plaintiff may not repeatedly allege violations of federal law and then argue that it has not raised a

federal question.

           In short, Plaintiff has not identified and cannot identify any state law duty that could

support its claims that Distributors over-distributed controlled substances into Massachusetts.

Plaintiff’s purported state law causes of action hinge on its allegations that Distributors breached

duties arising out of the CSA and its implementing regulations. To determine whether

Distributors breached those duties, a court would necessarily have to interpret and apply the

CSA. Plaintiff’s claims therefore necessarily raise federal issues.

           B.       The parties “actually dispute” the federal issue

           The federal issues raised by the Complaint are “actually disputed” because the parties

contest whether the CSA and its implementing regulations in fact give rise to duties to report and

halt suspicious orders for prescription opioids, the scope and contours of any such duties under

the CSA, and whether Distributors violated these alleged duties. Because Plaintiff’s claims

against Distributors depend on their theory that Distributors breached these alleged duties, this

issue is the “central point of dispute.” Gunn, 568 U.S. at 259.

           In assessing whether Distributors breached duties arising out of the CSA, the Court must

examine “the contours of [the] federal duty,” “the scope of that duty,” and “whether

[Distributors’ conduct] amounted to a breach of that duty.” NASDAQ, 770 F.3d. at 1023. This

inquiry will require the Court to determine, among other disputes, (1) whether the CSA and its

implementing regulations in fact give rise to the duties to report and halt suspicious orders, (2)

{W6934867.1}                                       12
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 13 of 19



what any such duties entail, (3) what constitutes a “suspicious” delivery under the CSA’s

implementing regulations, (4) what actions should have been taken to resolve those suspicions or

“halt” the shipment, and (5) whether existing processes satisfy federal reporting guidelines.

           Given these disputes, Plaintiff cannot credibly maintain that the federal issue is not

“actually disputed.” Distributors deny that they violated their duties under the CSA in the

manner alleged in Plaintiff’s Complaint. Plaintiff’s allegations that Distributor Defendants were

investigated and fined by DEA for allegedly “failing to: (a) operate its mandatory internal

oversight system in good faith; (b) report suspicious orders to the DEA; and (c) halt the shipment

of ‘suspicious orders for controlled substances’ when they were discovered[,]” Comp. ¶ 17, are a

red herring. Even if prior settlements with other government entities related to other jurisdictions

were relevant to this matter (they are not), those settlements would not establish that Distributors

have conceded liability to Plaintiff. Thus, the parties actually dispute whether Distributors

violated the CSA by allegedly failing to report and stop suspicious orders.

           C.       The federal issues are “substantial.”

           The substantiality inquiry looks “to the importance of the issue to the federal system as a

whole.” Gunn, 568 U.S. at 260, 261-62; see R.I. Fishermen’s All., 585 F.3d at 51; Massachusetts

v. Wampanoag Tribe of Gay Head, 36 F.Supp.3d 229, 234 (D. Mass. 2014). A federal issue “can

be important for many reasons,” including because (1) “state adjudication would undermine the

development of a uniform body of federal law”; (2) “resolution of the issue has broad

significance for the federal government”; or (3) “the case presents a nearly pure issue of law that

would have applications to other federal cases.” Bd. of Commissioners of Se. La. Flood Prot.

Auth.-E. v. Tennessee Gas Pipeline Co., 850 F.3d 714, 724 (5th Cir. 2017) (alterations and

quotation marks omitted). Exercising federal question jurisdiction in such cases “captures the

commonsense notion that a federal court ought to be able to hear claims recognized under state

{W6934867.1}                                       13
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 14 of 19



law that nonetheless turn on substantial questions of federal law, and thus justify resort to the

experience, solicitude, and hope of uniformity that a federal forum offers on federal issues.”

Grable, 545 U.S. at 312. That common-sense notion applies here.

                    1. There is a federal interest in interpreting the CSA uniformly

           The federal issues presented here are important because there is a “substantial federal

interest” in ensuring “uniformity of interpretation” of the CSA. R.I. Fishermen’s All., 585 F.3d

at 51. Courts have often found federal issues to be sufficiently substantial where they raise

“questions [that] involve aspects of . . . complex federal regulatory scheme[s] . . . as to which

there is a serious federal interest in claiming the advantages thought to be inherent in a federal

forum.” Broder, 418 F.3d at 195 (quotation marks omitted).

           In R.I. Fishermen’s Alliance, for example, the First Circuit found that there was a

significant federal interest in ensuring that states comply with a federally-sanctioned interstate

fishery management plan, and that such compacts are uniformly interpreted. 585 F.3d at 51. In

NASDAQ, the Second Circuit similarly ruled that “the disputed federal issue in th[e] case—

whether [the defendant] violated its Exchange Act obligation to provide a fair and orderly market

in conducting an IPO—is sufficiently significant to the development of a uniform body of federal

securities regulation to satisfy the requirement of importance to the federal system as a whole.”

770 F.3d at 1024 (quotation marks omitted). Likewise, in Jacobson, the Second Circuit held that

“minimizing uncertainty over the tax treatment of mortgage-backed securities, as Congress

intended, fully justif[ied] resort to the experience, solicitude, and hope of uniformity that a

federal forum offers on federal issues.” 824 F.3d at 318.

           Similarly, Plaintiff’s claims implicate uniformity concerns because they would require

this Court to determine the existence and scope of Distributors’ obligations under the CSA and

whether Distributors breached those duties. In enacting the CSA, Congress stated that it was

{W6934867.1}                                      14
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 15 of 19



“providing the legitimate drug industry with a unified approach to narcotic and dangerous drug

control.” H.R. Rep. No. 91-1444 (1970), reprinted in 1970 U.S.C.C.A.N. 4566, 4572 (emphasis

added). To this end, Congress declared that while the CSA does not occupy the field of

controlled substances regulation, state law on controlled substances cannot create a “positive

conflict” with the CSA. 21 U.S.C. § 903. Thus, the legislative history and the text of the CSA

state a substantial federal interest in consistent, nationwide regulation of controlled substances

distribution.       Plaintiff’s claims “involve aspects of the complex federal regulatory scheme

applicable to” the national prescription drug supply chain. Broder, 418 F.3d at 195. They are

thus “sufficiently significant to the development of a uniform body of [controlled substances]

regulation to satisfy the requirement of importance to the federal system as a whole.” NASDAQ,

770 F.3d at 1024.

           Furthermore, “minimizing uncertainty over” reporting and shipping obligations under the

CSA “justifies resort to the experience, solicitude, and hope of uniformity that a federal forum

offers on federal issues.” Jacobson, 824 F.3d at 317-18 (quotation marks and alteration omitted).

“Given that . . . plaintiff[’s] claims turn on the interpretation of the federal regulations

governing” controlled substances and also given “the importance of those regulations to the

Congressional scheme, this case plainly falls within the narrow swath of cases described in

Grable.” Anversa v. Partners Healthcare Sys., Inc., 835 F.3d 167, 174 n.5 (1st Cir. 2016).

           It should thus be left to federal courts—here, a single MDL—to interpret the CSA.

                 2. The federal issues presented in this case have broad significance

           The scope of the obligations the CSA places on distributors of pharmaceuticals has broad

significance to the federal government, including by affecting the DEA’s ability to enforce the

CSA. The federal government itself has already made clear the effect that the opioid litigation

will have on its ability to enforce the CSA. Most notably, the Department of Justice has filed a

{W6934867.1}                                       15
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 16 of 19



Statement of Interest on behalf of the United States in the MDL proceedings, asserting the

federal government’s interests in, among other things, its “law enforcement and legal activities in

conjunction . . . with the multidistrict litigation,” specifically including “[c]riminal and civil tools

available under the Controlled Substances Act.” In re: Nat’l Prescription Opiate Litig., No.

1:17-md-02804 (N.D. Ohio Mar. 1, 2018), ECF No. 161, at 7.

           Allowing a state court to resolve state law claims premised on violations of the CSA—

and to determine the existence and scope of any duties under the CSA—creates the potential for

inconsistent interpretations of the CSA across jurisdictions. See 21 U.S.C. § 903 (although

Congress did not intend to “occupy the field” of controlled substances regulation with CSA,

CSA pre-empts inconsistent state law). Conflicting interpretations of the CSA issued by state

courts would inevitably undermine the federal government’s efforts to enforce the statute and

sow confusion among federally regulated entities.

                    3. This case presents a nearly pure issue of law that would have applications
                       to other federal cases

           As noted, this case would require a court to determine the existence of duties arising

under the CSA, the scope and contour of any such duties that exist, and “whether [Distributors’

conduct] amounted to a breach of that duty.” NASDAQ, 770 F.3d. at 1023. These questions

present “nearly pure issue[s] of law” that would necessarily have applications to other federal

cases. One & Ken Valley Hous. Grp., 716 F.3d at 225. Indeed, these issues apply to the more

than one thousand actions pending in the MDL. Moreover, the resolution of this legal issue will

apply broadly to all cases in which a plaintiff alleges that any distributor of pharmaceuticals

breached its alleged duties to report or halt shipments of suspicious orders.

           D.       Federal jurisdiction will not disrupt the Congressionally-approved balance of
                    federal-state judicial responsibilities.

           Finally, the federal issues presented by Plaintiff’s Complaint are capable of resolution in

{W6934867.1}                                       16
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 17 of 19



federal court “without disrupting the federal-state balance approved by Congress.” Gunn, 568

U.S. at 258. Federal courts exclusively hear challenges to DEA authority to enforce the federal

CSA against distributors.4 Similarly, federal courts have exclusive jurisdiction over proceedings

seeking to enjoin violations of the CSA. See 21 U.S.C. § 882(a). Thus, federal courts already

are the exclusive forum for determining the permissible scope of restraints on Distributors under

the federal CSA. Furthermore, as explained above, allowing cases like this one to proceed in

federal court promotes uniform development of federal law. By contrast, litigating this case in

state court runs the risk of the state court applying federal requirements inconsistently with the

manner in which DEA—the federal agency responsible for enforcing the CSA—applies them.

           This case does not implicate any comparably important state law issues. This Court

would be required to apply well-settled state tort law only after it resolves the federal question

regarding the Distributors’ obligations under the CSA. This Court will not be usurping any state

judicial responsibilities in this case.

           E.       A federal cause of action is not essential to jurisdiction

           Plaintiff incorrectly argues that the lack of a federal cause of action renders federal

jurisdiction lacking. Pl. Mot. 14-15. That argument is inconsistent with Grable. In Grable, the

Supreme Court specifically held that lack of a federal cause of action does not foreclose federal-

question jurisdiction. See Broder, 418 F.3d at 196; In re Pharm. Indus. Average Wholesale Price

Litig., 457 F.Supp.2d 77, 80 (D. Mass. 2006) (“It is now clear under Grable that the lack of a

private federal cause of action does not preclude jurisdiction.”). Thus, the fact that the CSA does


4
  See, e.g., PDK Labs. Inc. v. U.S. Drug Enf’t Admin., 362 F.3d 786 (D.C. Cir. 2004) (challenge
to DEA program enforcing CSA to prevent diversion of ephedrine); Admin. Subpoena Walgreen
Co. v. U.S. Drug Enf’t Admin., 913 F.Supp.2d 243 (E.D. Va. 2012) (resolving motion to require
DEA to return subpoenaed documents); Cardinal Health, Inc. v. Holder, 846 F.Supp.2d 203
(D.D.C. 2012) (challenge under Administrative Procedure Act to DEA order suspending
registration of distribution facility).

{W6934867.1}                                        17
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 18 of 19



not afford Plaintiff a private right of action does not diminish the federal questions here.

           For the foregoing reasons, and those set forth in the Notice of Removal, were the Court to

reach the merits of Plaintiff’s remand motion, the motion should be denied.

                                                CONCLUSION

           For the reasons set forth above, Defendants respectfully request the Court defer

consideration of Plaintiff’s remand motion until the JPML makes a final transfer decision or, in

the alternative, deny Plaintiff’s motion for remand.

           WHEREFORE, Defendants respectfully request that this Honorable Court:

           A. Defer consideration of Plaintiff’s Motion to Remand (Doc. 22) until the JPML makes

                 a final transfer decision or, in the alternative,

           B. Deny Plaintiff’s Motion to Remand in its entirety; and

           C. Grant such other and further relief as justice may require.

                                                     Respectfully submitted,


October 18, 2018                                     /s/ Joshua D. Dunlap
                                                     Joshua D. Dunlap (BBO # 672312)
                                                     PIERCE ATWOOD LLP
                                                     254 Commercial Street
                                                     Portland, ME 04101
                                                     Tel.: (207) 791-1100
                                                     Fax: (207) 791-1350
                                                     jdunlap@pierceatwood.com

                                                     Counsel for AmerisourceBergen Drug
                                                     Corporation


                                                     /s/ Alison M. Newman
                                                     Alison M. Newman (BBO # 693953)
                                                     WILLIAMS & CONNOLLY, LLP
                                                     725 Twelfth Street, N.W.
                                                     Washington, DC 20005
                                                     Tel.: (202) 434-5354
                                                     anewman@wc.com

{W6934867.1}                                            18
               Case 4:18-cv-11958-TSH Document 26 Filed 10/18/18 Page 19 of 19




                                               Counsel for Cardinal Health, Inc.


                                               /s/ Geoffrey E. Hobart
                                               Geoffrey E. Hobart (BBO #547499)
                                               COVINGTON & BURLING LLP
                                               OneCity Center
                                               850 Tenth Street, NW
                                               Washington, DC 20001-4956
                                               Tel.: (202) 662-6000
                                               ghobart@cov.com

                                               Counsel for McKesson Corporation


                                        Certificate of Service

           I hereby certify that on October 18, 2018, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of this filing to

all counsel of record.

                                               /s/ Joshua D. Dunlap
                                               Joshua D. Dunlap (BBO # 672312)




{W6934867.1}                                      19
